Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/11/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasou et al. (US PG Pub 2013/0293060).
	As to independent claim 1, Hasou et al. teaches an electric machine, comprising: a substantially annular stator stack (18) comprising a plurality of laminations (13), each lamination (13) comprising a peripherally outer protuberance defining an aperture (15), the laminations (13) in stacked adjacency with one another, a major fraction of adjacent laminations having respective apertures (15) substantially aligned with one another to define a stator stack (18) having a stator mounting boss (16), and a first minor fraction of adjacent laminations (13) having respective apertures (15) substantially aligned with one another to define a first bracket stack (24) having a first 

    PNG
    media_image1.png
    499
    660
    media_image1.png
    Greyscale

As to claim 2/1, Hasou et al. teaches wherein all laminations are substantially identical as shown in figure 3.  
As to claim 3/1, Hasou et al. teaches comprising laminations between about 0.2 mm and about 0.4 mm (See paragraph [0038]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasou et al. (US PG Pub 2013/0293060) as applied in claim 1 above, and further in view of Sano et al. (US PG Pub 2009/0072655).
As to claim 4/1, Hasou et al. teaches the claimed limitation as discussed above except wherein the major fraction of adjacent laminations is welded to the first minor fraction of adjacent laminations.  
However Sano et al. teaches the major fraction of adjacent laminations is welded to the first minor fraction of adjacent laminations (see abstract), for the advantageous benefit of preventing a reduction in the axial force of the fixing bolts resulting from thermal shock of the stator, reduce the occurrence of vibration and noise, and increase the degree of fixing between the stator and the case to reduce vibration and noise.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hasou et al. by using the major fraction of adjacent laminations is welded to the first minor fraction of adjacent laminations, as taught by Sano et al., to prevent a reduction in the axial force of the fixing bolts resulting from thermal shock of the stator, reduce the occurrence of vibration and noise, and increase the degree of fixing between the stator and the case to reduce vibration and noise.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasou et al. (US PG Pub 2013/0293060)as applied in claim 1 above, and further in view of Patruni et al. (10, 680,472).

As to claim 5/1, Hasou et al. teaches the claimed limitation as discussed above except teaches further comprising: a machine housing; a first threaded fastener passing through the stator mounting boss for fastening the major fraction of adjacent laminations to the machine housing; and a second threaded fastener passing through the first bracket mounting tab for fastening the first minor fraction of adjacent laminations to the machine housing.  
However Patruni et al. teaches a machine housing (14); a first threaded fastener (58) passing through the stator mounting boss (28, 54) for fastening the major fraction of adjacent laminations to the machine housing (14); and a second threaded fastener (58) passing through the first bracket mounting tab (54) for fastening the first minor fraction of adjacent laminations to the machine housing (14) as shown in figure 1 and 4, for the advantageous benefit of optimizing to minimize noise, vibration, and harshness of the stator during operation of the electromagnetic machine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hasou et al. by using a machine housing; a first threaded fastener passing through the stator mounting boss for fastening the major fraction of adjacent laminations to the machine housing; and a second threaded fastener passing through the first bracket mounting tab for fastening the first minor fraction of adjacent laminations to the machine housing, as taught by Patruni et al., to optimize to minimize noise, vibration, and harshness of the stator during operation of the electromagnetic machine.
As to claim 6/1, Hasou et al. teaches the claimed limitation as discussed above except further comprising: a second minor fraction of adjacent laminations being stacked intermediate within the stator stack and having apertures substantially aligned with one another to define a second bracket stack having a second bracket mounting tab, the stator mounting boss and second bracket mounting tab being angularly displaced from each other with the first and second bracket mounting tabs being located on angularly opposite sides of the stator mounting boss.  
However Patruni et al. teaches a second minor fraction (42) of adjacent laminations being stacked intermediate within the stator stack and having apertures (see figure 2) substantially aligned with one another to define a second bracket stack having a second bracket mounting tab, the stator mounting boss  (28) and second bracket mounting tab being angularly displaced from each other with the first and second bracket mounting tabs being located on angularly opposite sides of the stator mounting boss as shown in figure 2, for the advantageous benefit of optimizing to minimize noise, vibration, and harshness of the stator during operation of the electromagnetic machine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hasou et al. by using a second minor fraction of adjacent laminations being stacked intermediate within the stator stack and having apertures substantially aligned with one another to define a second bracket stack having a second bracket mounting tab, the stator mounting boss and second bracket mounting tab being angularly displaced from each other with the first and second bracket mounting tabs being located on angularly opposite sides of the .
Claim(s) 7, 8, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patruni et al. (10, 680,472) in view of Hasou et al. (US PG Pub 2013/0293060).
As to independent claim 7, Patruni et al. teaches an electric machine, comprising: a machine housing (14); a substantially annular first stator stack (30)  comprising a first plurality of first laminations, each first lamination comprising a peripherally outer first mounting ear defining a first aperture (see figure 2), the first laminations in stacked adjacency with one another with the first apertures (see figure 2) substantially aligned with one another to define a stator mounting boss (28); a substantially annular second stator stack (42) comprising a second plurality of second laminations, each second lamination comprising a peripherally outer second mounting ear defining a second aperture (see figure 2), the second laminations in stacked adjacency with one another with the second apertures (see figure 2) substantially aligned with one another to define a first bracket mounting tab (38), the second stator stack (42)  in stacked adjacency with the first stator stack (30) with the stator mounting boss (38) and bracket mounting tab angularly separated; a first fastener (32) passing through the stator mounting boss for fastening the first stator stack (30) to the machine housing (14); and a second fastener (44) passing through the first bracket mounting tab for fastening the second stator stack (42) to the machine housing 14 as shown in figure 1 and 2.  

However Hasou et al. teaches a stator stack comprising a total thickness of between about 1.0 mm and about 4.0 mm (magnetic sheet thickness is 0.2-0.5 mm, see paragraph [0038], multiply 7 laminations X 0.2-0.5, the result meet the range) and 3 and 20 laminations (see figure 3, have 7 laminations) as shown in figure 3, for the advantageous benefit of providing the manufacturing cost of the laminated stator core can be further reduced.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Patruni et al. by using the stator stack comprising a total thickness of between about 1.0 mm and about 4.0 mm and between 3 and 20 laminations, as taught by Hasou et al., to optimize to minimize noise, vibration, and harshness of the stator during operation of the electromagnetic machine.
As to claim 8/7, Patruni et al. teaches wherein the first laminations and second laminations are substantially identical as shown in figure 2.  
As to claim 12/7, Patruni teaches further comprising a substantially annular third stator stack (56) comprising a third plurality of the second laminations in stacked adjacency with one another with the second apertures (see figure 4) substantially aligned with one another to define a second bracket mounting tab, the third stator stack (56) in stacked adjacency with the second stator stack opposite the first stator stack 
As to claim 13/7, Patruni et al. in view of Hasou et al. teaches the claimed limitation as discussed above except wherein all laminations are between about 0.2 mm and about 0.4 mm.  
However Hasou et al. teaches all laminations are between about 0.2 mm and about 0.4 mm (See paragraph [0038]), for the advantageous benefit of providing the manufacturing cost of the laminated stator core can be further reduced.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Patruni et al. by using all laminations are between about 0.2 mm and about 0.4 mm, as taught by Hasou et al., to optimize to minimize noise, vibration, and harshness of the stator during operation of the electromagnetic machine.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patruni et al. (10, 680,472) and Hasou et al. (US PG Pub 2013/0293060)as applied in claim 7 above, and further in view of Kaiser et al. (US PG Pub 2011/0298331).
As to claim 9/7, Patruni et al. in view of Hasou et al. teaches the claimed limitation as discussed above except  wherein the second mounting ear of the second laminations defines a third aperture, the second laminations in stacked adjacency with one another with the third apertures substantially aligned with one another, the second stator stack in stacked adjacency with the first stator stack with the third apertures substantially aligned with the first apertures.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Patruni et al. in view of Hasou et al. by using the second mounting ear of the second laminations defines a third aperture, the second laminations in stacked adjacency with one another with the third apertures substantially aligned with one another, the second stator stack in stacked adjacency with the first stator stack with the third apertures substantially aligned with the first apertures, as taught by Kaiser et al., to prevent a reduction in the axial force of the fixing bolts resulting from thermal shock of the stator, reduce the occurrence of vibration and noise, and increase the degree of fixing between the stator and the case to reduce vibration and noise.
As to claim 10/9, Patruni et al. teaches further comprising a substantially annular third stator stack (56) comprising a third plurality of the second laminations in stacked adjacency with one another with the second apertures (see figure 4) substantially aligned with one another to define a second bracket mounting tab the third stator stack in stacked adjacency with the second stator stack opposite the first stator stack (20) with the third apertures (se figure 4) of the third stator stack substantially 
As to claim 11/9, Patruni et al.  in view of Hasou et al. teaches the claimed limitation as discussed above except  further comprising a substantially annular third stator stack comprising a third plurality of the second laminations in stacked adjacency with one another with the second apertures substantially aligned with one another to define a second bracket mounting tab the third stator stack being stacked intermediate within the first stator stack with the third apertures of the third stator stack substantially aligned with the first apertures defining the first stack mounting boss, and with the second apertures of the second and third stator stacks on angularly opposite sides of the stator mounting boss.  
Kaiser et al. teaches  substantially annular third stator stack (156) comprising a third plurality of the second laminations in stacked adjacency with one another with the second apertures (132) substantially aligned with one another to define a second bracket mounting tab the third stator stack being stacked intermediate within the first stator stack with the third apertures (132) of the third stator stack substantially aligned with the first apertures (132) defining the first stack mounting boss (136), and with the second apertures (132) of the second and third stator stacks (156) on angularly opposite sides of the stator mounting boss (136) as shown in figure 2, for the advantageous benefit of providing clamping force to the stator structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Patruni et al. in view of .
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patruni et al. (10, 680,472) and Hasou et al. (US PG Pub 2013/0293060)as applied in claim 8 above, and further in view of Sano et al. (US PG Pub 2009/0072655).
As to claim 14/8, Patruni et al. in view of Hasou et al. teaches the claimed limitation as discussed above except wherein the first stator stack is welded to the second stator stack.  
However Sano et al. teaches the first stator stack is welded to the second stator stack (see abstract), for the advantageous benefit of preventing a reduction in the axial force of the fixing bolts resulting from thermal shock of the stator, reduce the occurrence of vibration and noise, and increase the degree of fixing between the stator and the case to reduce vibration and noise.
.
Claim(s) 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasou et al. (US PG Pub 2013/0293060) in view of Patruni et al. (10, 680,472).
As to independent claim 15, Hasou et al. teaches a method for constructing an electric machine, comprising: punching a plurality of laminations (13), each lamination comprising a peripherally outer protuberance defining a mounting aperture (15); stacking a first fraction (22) of the plurality of laminations (13) such that respective mounting apertures (15) are substantially aligned with one another to define a stator mounting boss (16); stacking a second fraction (22) of the plurality of laminations (13) such that respective mounting apertures (15) are substantially aligned with one another to define a bracket mounting tab, the second fraction (22) of laminations comprising (see annotated figure 3) and comprising a total thickness of between about 1.0 mm and about 4.0 mm (magnetic sheet thickness is 0.2-0.5 mm, see paragraph [0038], multiply 7 laminations X 0.2-0.5, the result meet the range) and 3 and 20 laminations (see figure 3, have 7 laminations) as shown in figure 3
However Hasou et al. teaches the claimed limitation as discussed above except  stacking the second fraction at a top end of the first fraction to define a stator stack with 
However Patruni et al. teaches stacking the second fraction (42) at a top end of the first fraction (30) to define a stator stack with the stator mounting boss (38) and bracket mounting tab being angularly displaced from each other; locating a bottom end of the stator stack to a locating surface of a machine housing (14) and securing the stator stack to the machine housing (14) with a fastener through the stator mounting boss (44); and securing the stator stack to the machine housing with a fastener through the bracket mounting tab as shown in figures 1 and 2, for the advantageous benefit of optimizing to minimize noise, vibration, and harshness of the stator during operation of the electromagnetic machine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hasou et al. by using stacking the second fraction at a top end of the first fraction to define a stator stack with the stator mounting boss and bracket mounting tab being angularly displaced from each other; locating a bottom end of the stator stack to a locating surface of a machine housing and securing the stator stack to the machine housing with a fastener through the stator mounting boss; and securing the stator stack to the machine housing with a fastener through the bracket mounting tab, as taught by Patruni et al., to optimize to 
As to claim 17/15, Hasou et al. teaches punching a plurality of laminations (13) comprises punching identical laminations for the first and second fractions as shown in figure 1.  
As to claim 18/15, Hasou et al. teaches wherein punching a plurality of laminations (13) comprises punching a first lamination comprising a mounting ear (E) with a single aperture (10) for the first fraction of laminations, and punching a second lamination comprising a mounting ear ( C) with a pair of apertures (10) for the second fraction of laminations, wherein punching the first and second laminations (13) is accomplished with progressive station tooling as shown in figure 1.  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasou et al. (US PG Pub 2013/0293060) and Patruni et al. (10, 680,472) as applied in claim 15 above, and further in view of Sano et al. (US PG Pub 2009/0072655).
As to claim 16/15, Hasou et al. in view of Patruni et al. teaches the claimed limitation as discussed above except  comprising: 21welding the first fraction of stacked laminations to the second fraction of stacked laminations.  
However Sano et al. teaches the first stator stack is welded to the second stator stack (see abstract), for the advantageous benefit of preventing a reduction in the axial force of the fixing bolts resulting from thermal shock of the stator, reduce the occurrence of vibration and noise, and increase the degree of fixing between the stator and the case to reduce vibration and noise.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hasou et al. in view of Patruni et al.  by using the major fraction of adjacent laminations is welded to the first minor fraction of adjacent laminations, as taught by Sano et al., to prevent a reduction in the axial force of the fixing bolts resulting from thermal shock of the stator, reduce the occurrence of vibration and noise, and increase the degree of fixing between the stator and the case to reduce vibration and noise.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasou et al. (US PG Pub 2013/0293060) and Patruni et al. (10, 680,472) as applied in claim 15 above, and further in view of Trago  (WO0152385).
As to claim 19/15, Hasou et al. teaches wherein punching a plurality of laminations (13) comprises punching a first lamination comprising a mounting ear (16) with a single aperture (15) for the first fraction of laminations (13), and punching a second lamination comprising a mounting ear (16) with a aperture (15) for the second fraction of laminations  (13) wherein punching the first and second laminations is accomplished with selectively actuated punch tooling as shown in figures 1 and 3
However Haso et al. in view of Patruni et al. teaches the claimed limitation as discussed above except pair of apertures for the second fraction of laminations.
Trago teaches pair of apertures for the second fraction of laminations (82) as shown in figure 5, for the advantageous benefit of reducing motor cost and weight.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hasou et al. in view of Patruni et al.  by using pair of apertures for the second fraction of laminations, as taught by Trago, to reduce motor cost and weight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	March 11, 2022